Exhibit 99.1 TALISMAN ENERGY 2012 RESULTS SINOPEC AND KINABALU DEALS COMPLETE $3 BILLION ANNUAL CASH FLOW POSITIONED FOR FOCUSED DELIVERY IN 2013 CALGARY, Alberta, February 13, 2013 – Talisman Energy Inc. (TSX:TLM) (NYSE:TLM) reported its operating and (unaudited) financial results for 2012. All values in this release are in US$ unless otherwise stated. 2012 Overview · Hal Kvisle was appointed President and Chief Executive Officer on September 10, 2012, and has set four strategic priorities for the company. · Production was 426,000 boe/d, exceeding guidance. Liquids growth in Southeast Asia, Colombia and the Eagle Ford, and higher gas volumes in North America, offset North Sea declines. · Cash flow1 for the year was $3 billion, down 12% compared to 2011 due to lower North American natural gas prices and lower North Sea volumes, partially offset by growing volumes in Asia. Cash flow per share1 was $2.95 versus $3.36 in 2011. · Fourth-quarter net income was $376 million compared to a loss of $117 million the previous year. Net income for the year was $132 million, compared to $776 million in 2011. · The company completed $2.5 billion in asset sales, including the sale of a 49% equity interest in Talisman's UK North Sea business to Sinopec for $1.5 billion. · In Southeast Asia, Talisman assumed operatorship of the Kinabalu PSC in Malaysia in December. · The company announced a significant oil discovery in Kurdistan. · Talisman reduced net debt1 to $3.7 billion at year-end, from $4.5 billion at the end of the third quarter. "At the end of October 2012, Talisman announced a shift in strategic direction, and several months in, we are making progress," said Hal Kvisle, President and CEO. "Our overriding objective is to significantly improve total shareholder returns by improving cash margins on the barrels we produce, more careful allocation of capital and better execution within a focused portfolio. "Within this context, we have set four strategic priorities.First, we will live within our means, reducing investment to live within cash flow.We will strengthen our balance sheet, allowing us to respond to quality opportunities within our core regions.Our 2013 capital budget has been set at approximately $3 billion, a 25% reduction from 2012. 1The terms "cash flow" "cash flow per share" and "net debt" are non-GAAP measures. Please see the advisories and reconciliations elsewhere in this news release. 1 "As a second priority, we will invest in a smaller number of high-value projects that come onstream and generate positive cash flows quickly.We will reduce our global exploration budget and focus our exploration expertise on shorter-cycle opportunities within core regions including Vietnam, Malaysia, Indonesia and Colombia. We will accelerate development opportunities that bring early production, and we will optimize existing assets to maximize both production and value per barrel. "Our third priority is to build our competitive position in all core regions.In Western Canada, we will develop our best opportunities in the Edson-Duvernay-Montney core region, augmenting our large producing assets in that region and taking advantage of our extensive gathering and processing infrastructure. We have significantly reduced drilling times in the Montney, and we will work to replicate that success in our Eagle Ford program. We will continue to divest assets within North America as we focus on growing our best positions in line with our financial capacity. "In Southeast Asia, we have acquired the Kinabalu producing property in Malaysia and we will proceed with both the development of this asset and exploration of our nearby landholdings.We are completing the HST/HSD development in Vietnam, with first production expected in the third quarter of 2013, and we will continue to focus on Corridor, Jambi Merang and new opportunities in Sumatra. "In the UK North Sea, we closed our joint venture with Sinopec, which reduced our ownership to 51%.With the participation of Sinopec we will effectively double what we would otherwise be able to invest in UK assets, improving reliability and efficiency, increasing the reserves and remaining life of these assets. "As a fourth priority, we will drive operational excellence in every part of our business. G&A costs are coming down, operating costs are under scrutiny and capital spending has been reduced and high-graded.We have many opportunities to do things ‘better, faster, safer and at lower cost’, and we will pursue these opportunities with vigour. "There is more to do, and we will continue to move deliberately and constantly to improve profitability and grow shareholder value.As we will demonstrate in March, our 2013 business plan is about increased focus, unlocking value, delivering results and rebuilding confidence in the assets and future direction of Talisman." 2 Financial Results The financial information contained in this release is unaudited. The company expects to file its audited Consolidated Financial Statements for the year ended December 31, 2012, along with the related Management's Discussion and Analysis, Annual Information Form and Annual Report on Form 40-F by March 6, 2013. The company will also announce its capital spending plans for 2013 on March 6, 2013. For additional information, please visit Talisman's website at www.talisman-energy.com. December 31 Three Months Ended Year Ended Cash flow ($ million) Cash flow per share Earnings (loss) from operations2 ($ million) ) 95 Earnings (loss) from operations per share2 ) Net income (loss) ($ million) ) Net income (loss) per share ) Average shares outstanding – basic (million) Cash flow for the year was $3 billion, down 12% compared to 2011 due to lower North American natural gas prices and lower North Sea volumes, partially offset by higher volumes in Southeast Asia.Cash flow in the fourth quarter over the third quarter was relatively flat, adjusting for the sale of Talisman's UK North Sea assets. Earnings from operations, which exclude non-operational items, was $95 million in 2012, down as a result of lower North American gas prices, reduced production from the North Sea, increased operating costs and increased DD&A. DD&A expense was $2.5 billion, compared to $1.9 billion in 2011 as a result of increased volumes from higher rate fields as well as increased rates in North America and the North Sea based on costs incurred, reserves adds and increases in decommissioning expenditure estimates during the year. Nearly one-third of the increase relates to a one-time charge of approximately $190 million taken in the fourth-quarter for the write-down of proved developed reserves in the Auk field in the UK and in the Lynx/Palliser area in Canada. The Auk Area Redevelopment project has been placed back into the pre-sanction stage, resulting in the removal of all proved reserves, including those in the existing producing field. However, a re-evaluation of development options is expected in 2013. Net income was impacted by lower North American gas prices, reduced production from the North Sea, increased operating costs, higher DD&A and a number of one-time, non-cash asset impairments. This was partially offset by a gain on disposals, including the sale of non-core assets in North America and the sale of a 49% equity interest in Talisman's UK North Sea business, a gain on the revaluation of the Ocensa pipeline in Colombia and lower current and deferred tax. Asset impairments totalled $2.7 billion, pre tax ($1.1 billion after tax), largely due to uncertainties with the Yme development in Norway ($1.6 billion pre tax, $401 million after tax), reserve revisions for the Rev field in Norway, the exit from Peru and other adjustments in the North Sea and North America. 2 The terms "earnings (loss) from operations" and "earnings (loss) from operations per share" are non-GAAP measures. Please see the advisories and reconciliations elsewhere in this news release. 3 Current taxes decreased due principally to lower production in the North Sea, partially offset by increased revenues in Southeast Asia. Deferred tax recovery reflects the tax benefits associated with impairment charges, particularly in the North Sea, partially offset by a $429 million reduction of deferred tax assets in the U.S. Exploration and development spending3 for the year totalled $4 billion. Over the course of the year, Talisman reduced spending on North American natural gas and increased spending on liquids; this trend will continue in 2013. Net debt levels were reduced to $3.7 billion, compared to $4.5 billion at the end of the third quarter. Netbacks December 31 Three Months Ended Year Ended WTI benchmark ($/bbl) Brent benchmark ($/bbl) NYMEX benchmark ($/mmbtu) Oil and liquids netback ($/bbl) North America Southeast Asia North Sea Other Total oil and liquids ($/bbl) Natural gas netback ($/mcf) North America Southeast Asia North Sea Other Total natural gas ($/mcf) Total company netback ($/boe) WTI and Brent prices were relatively flat year over year; NYMEX was down year over year but prices have started to recover over the past two quarters. For the year, Talisman's realized oil and liquids prices decreased by 2% to $104.82/barrel, consistent with movement in the benchmark prices. Talisman's realized natural gas prices decreased by 15%, largely due to reduced North American natural gas prices, consistent with decreases in NYMEX and AECO. Southeast Asia natural gas prices remained relatively flat at $9.28/mcf. A substantial percentage of the company's gas production in the region is linked to oil-based indices. In 2012, Talisman's average gross netback was $29.13/boe, 22% lower than 2011 due primarily to lower North American natural gas prices. The company's oil and liquids netback decreased by 14% with higher operating costs and widening differentials in some regions. Natural gas netbacks decreased by 27%, largely as a result of lower North American natural gas prices. 3 The term "exploration and development spending" is a non-GAAP measure. Please see the advisories and reconciliations elsewhere in this news release. 4 Production December 31 Three Months Ended Year Ended Oil and liquids (mbbls/d) North America 29 26 27 23 Southeast Asia 40 38 42 34 North Sea 53 91 71 98 Other 21 25 22 23 Total oil and liquids (mbbls/d) Natural gas (mmcf/d) North America Southeast Asia North Sea 20 56 31 52 Other 43 39 42 34 Total natural gas (mmcf/d) Total (mboe/d) Assets sold (mboe/d) North America - 8 4 8 North Sea 19 31 25 35 Production from ongoing operations (mboe/d) Production averaged 426,000 boe/d, flat year over year. Gains in Southeast Asia, liquids growth in Colombia and the Eagle Ford and higher natural gas volumes in North America were offset by declines in the North Sea. Production from ongoing operations increased by 4% over 2011, reflecting the impact of non-core asset sales in North America and the completion of the UK joint venture. From December 17, 2012 going forward, Talisman's recorded share of production in the UK North Sea will be 49% lower, with the sale of an equity interest in Talisman's UK North Sea business to Sinopec. As a result of the Sinopec transaction, Talisman's 2012 year-end UK exit rate was 22,000 boe/d. 5 Talisman Working Interest Reserves (before deduction of royalties) All of the reserves estimates in this document are based on Canadian regulations, which utilize forecast pricing and costs. The company also estimates proved reserves according to SEC regulations, utilizing historic 12-month average pricing. The difference between the results of the two methods is less than 2%, or approximately 20 million boe. The following discussion refers to proved and probable reserves estimates based on Canadian regulations unless otherwise noted. Proved plus probable (2P) reserves, under NI 51-101 definitions, represent the company’s expected recoverable reserves. Proved Reserves COGEH Pricing Probable Reserves Proved + Probable Reserves Million boe Million boe Million boe December 31, 2011 Discoveries, extensions and additions ) ) ) Net acquisitions and dispositions ) ) ) Price revisions ) ) Other revisions ) ) Production ) - ) December 31, 2012 At the end of 2012, Talisman's 2P reserves totalled 1.7 billion boe, which equates to a reserve life index of 11 years. The company added (discoveries, extensions, and additions plus other revisions) approximately 31 million boe of 2P reserves (18 million boe proved) in the liquids-rich Eagle Ford shale play, 26 million boe 2P reserves (19 million boe proved) in the Montney shale, 11 million boe 2P reserves (five million boe proved) in Wild River, Canada, and seven million boe 2P reserves in Corridor, Indonesia. In 2012, management took decisions to high-grade capital spending programs, optimize projects and focus the portfolio, which had a major impact on reserves. In the Marcellus dry gas shale play, capital spending has been reduced significantly, which led to negative reserve additions (discoveries, extensions, and additions plus other revisions) of approximately 38 million boe of 2P reserves (91 million boe proved). These negative additions reflect uncertainty in the timing of development, not technical certainty. In the North Sea, development of the Auk South and Yme projects have been deferred, resulting in negative additions (discoveries, extensions, and additions plus other revisions) of approximately 56 million boe of 2P reserves (44 million boe proved). The negative additions in the North Sea also primarily reflect uncertainty in the timing of development, not technical certainty. As part of the decision to focus the portfolio, Talisman announced it will exit Peru, with a reduction of approximately 21 million boe of 2P reserves. The company expects to provide details on its contingent resource position on March 6, 2013. 6 North America Production December 31 Three Months Ended Year Ended Natural gas Edson-Duvernay-Montney Marcellus Eagle Ford 48 29 40 18 Other 19 28 29 29 Natural gas from ongoing operations (mmcf/d) Liquids Edson-Duvernay-Montney 6 5 5 5 Eagle Ford 11 4 9 2 Chauvin 12 13 12 13 Liquids from ongoing operations (mbbls/d) 29 22 26 20 Assets sold (mboe/d) - 8 4 8 Total North America natural gas production (mmcf/d) Total North America liquids production (mbbls/d)) 29 26 27 23 Total North America production (mboe/d) In North America, Talisman continues to pursue liquids opportunities, while evaluating options to monetize its large natural gas resource base. As part of the strategic priority to live within its means and against the backdrop of continuing weak gas prices, Talisman has announced plans to focus the North America portfolio in order to match future capital requirements with the underlying cash flow generating capacity of the company. Highlights for 2012 include growth in the liquids-rich Eagle Ford shale play, strong performance in the Marcellus (despite a significant reduction in capital due to low natural gas prices), and approximately $1 billion in non-core asset dispositions. Production grew by 11% in 2012 (with liquids production increasing by 17%), primarily from the Marcellus, Eagle Ford and Montney plays. Overall production was down slightly versus the previous quarter, reflecting limited investment in dry gas plays. Exploration and developmentspending for 2012 was $1.6 billion, down from $2.2 billion a year earlier as Talisman reduced its activities in dry gas areas. Fourth-quarter exploration and development spending was $316 million, down from $679 million in the fourth-quarter of 2011. The company reduced its dry gas rig count from 21 in 2011 to four in 2012, including three rigs in the Montney joint venture. In the Eagle Ford, Talisman ended the year with nine drilling rigs. In 2012, the company spent $740 million, drilled 115 (gross operated) wells and currently has approximately 50 wells waiting for completion. Production for the quarter averaged 19,000 boe/d, a 27% increase over the third-quarter. Over the course of the year, Talisman concluded a number of midstream contracts to ensure egress capacity in the region. As planned, Statoil and Talisman are working toward transitioning to shared operatorship of the Eagle Ford during 2013. 7 In the Marcellus, in response to low natural gas prices, Talisman ended the year with one operated rig. The company has an inventory of approximately 50 drilled, uncompleted wells, which will be completed once natural gas prices improve. Talisman expects to continue with limited drilling in the region in order to maintain its strategic low-cost land position. In 2013, Talisman will complete the North Chaffee infrastructure project, which will allow the company to bring on wells and generate additional cash flow. In Western Canada, Talisman has a significant competitive advantage in the Edson, Duvernay and Montney plays, driven by the company's extensive infrastructure, large contiguous land holdings, strong business relationships and experienced operating teams. Moving forward, Talisman will focus its Canadian capital programs on this large core region, known as Edson-Duvernay-Montney (EDM). In the liquids-rich Duvernay, Talisman has drilled (rig released) five wells to date as part of its appraisal program on its 347,000 net acre position in the play. The company completed the sale of approximately $1 billion of non-core assets during the year, with the disposition of its Sukunka coal assets in British Columbia and assets in West Whitecourt, Alberta and Shaunavon, Saskatchewan. 8 Southeast Asia Production December 31 Three Months Ended Year Ended Malaysia liquids (mbbls/d) 17 15 17 17 Malaysia gas (mmcf/d) 99 Malaysia total (mboe/d) 39 31 37 36 Indonesia liquids (mbbls/d) 11 11 11 11 Indonesia gas (mmcf/d) Indonesia total (mboe/d) 74 79 78 77 Vietnam (mboe/d) 2 2 2 2 Australia (mboe/d) 10 11 12 4 Total (mboe/d) Southeast Asia accounts for approximately one-third of Talisman's production. Talisman continues to grow production in Southeast Asia with business fundamentals supported by strong energy demand and high natural gas prices. Talisman set another regional production record in 2012 through facilities optimization and continued successful development drilling. The company has a new development underway in Vietnam at HST/HSD and a new producing licence in Malaysia at Kinabalu, both of which will add volumes in 2013. Production averaged 129,000 boe/d, an increase of 8% over 2011. Fourth-quarter volumes averaged 125,000 boe/d, up 1% from the previous quarter following completion of planned maintenance. Natural gas production for the quarter averaged 511 mmcf/d, with prices averaging $8.86/mcf. In Malaysia, annual production averaged 37,000 boe/d, up slightly over last year with ongoing development drilling in the Northern Fields. The increase over the same period last year was due to planned annual maintenance in the fourth quarter of 2011. On December 26, Talisman successfully assumed operatorship at Kinabalu, which provides near-term exploration and development upside. In Indonesia, annual production was up slightly over last year, with the ramp-up at Jambi Merang and increased volumes at Tangguh largely offset by the Suban field unitization at Corridor. Underlying production increased by 8% compared to 2011 (after accounting for Suban unitization). Fourth-quarter production fell due to planned maintenance at Corridor and Tangguh. As part of its objective to focus our core areas, Talisman has agreed to sell its 5.03% interest in Offshore Northwest Java to Pertamina, subject to final approvals. In Vietnam, the HST/HSD development is progressing on schedule and on budget, with two jackets now installed and the drilling rig on location. Pipeline tie-ins are complete and development drilling is in progress. First production is planned for the second half of 2013. The Kitan field in Australia/Timor Leste continues to exceed expectations, producing an average of 9,300 boe/d in 2012, with a full year of operations. 9 North Sea Production (mboe/d)* December 31 Three Months Ended Year Ended UK 38 64 52 71 Norway 18 36 24 35 Total (mboe/d) 56 76 *2012 production reflects closing of Sinopec joint venture in mid-December. North Sea volumes are predominantly high-value liquids. Production has fallen over the previous year, largely due to underinvestment in recent years contributing to asset reliability challenges as well as reduced production capability. Fourth quarter performance was particularly challenging as a result of extended turnarounds, planned and unplanned maintenance as well as the continued impact of the Galley pipeline being out of service. In 2013, the focus is to improve the reliability of existing assets and the execution of economic redevelopment and life extension projects. In December, Talisman sold 49% of its UK business to Sinopec for $1.5 billion and established the Talisman Sinopec Energy UK Limited joint venture. The joint venture will lead to increased investment in order to improve reliability and operational efficiency and fund infill drilling, major projects and select infrastructure-led exploration, thereby extending field life and deferring decommissioning. During 2012, Talisman announced plans to proceed with redevelopment of the Montrose area following announcement of a Brown Field Allowance by the UK government. The project involves integration of established fields and infrastructure with two undeveloped fields. Production is expected in 2016. In the fourth quarter, the grouting repair to stabilize the Yme platform commenced. Management continues to work with all stakeholders to evaluate project options. Colombia In 2012, average daily production was 17,000 boe/d, an increase of 27% over the previous year. The project to expand gas compression and pipeline facilities at Piedemonte is underway and will create capacity for additional liquids production starting in 2014. In addition, a number of successful development wells were drilled during the year. The company's interest in the Ocensa pipeline, previously held through its Equión joint venture, is now directly owned by Talisman following a corporate reorganization in the fourth quarter. The pipeline continues to operate at full capacity and Talisman plans to market and charge release capacity fees from third parties, creating a new profit centre for the company. Consistent with accounting conventions for non-cash transfers of this nature, Talisman revalued its investment in Ocensa to fair value, creating a gain of $245 million after tax. In the Foothills region, the Huron-2 appraisal well in the Niscota block reached total depth and is awaiting testing. The Huron-3 well has resumed drilling after receiving environmental approvals. In the heavy oil region, Talisman commenced a seven-well appraisal drilling program in Block CPO-9, with the intention of flowing the wells on extended well test. In Block CPE-8,Talisman also spudded and completed the first stratigraphic well and has spudded the second stratigraphic well. 10 International Exploration In 2012, Talisman completed seven drill stem tests of the Kurdamir-2 well, which have demonstrated the presence of an oil column of at least 145 metres lying beneath a gas cap. The Oligocene reservoir tested at up to 3,700 bbls/d, with no free water encountered. Talisman is about to drill the Kurdamir-3 appraisal well, which will evaluate the down flank extension of the oil column. Talisman has started a 3D seismic acquisition program over the Topkhana and Kurdamir blocks, and expects to complete this work in 2013. In Papua New Guinea, the company farmed out approximately 20% in nine licences to Mitsubishi Corporation at a value of approximately $280 million. A number of successful exploration and appraisal wells were drilled during the year as the company continued its natural gas aggregation program. Planning for the Stanley condensate recovery scheme is underway; however government approval is still required. First production is expected in 2014. In Sierra Leone, Talisman completed drilling of the deepwater Djembe-1 exploration well, and the well has been plugged and abandoned. In line with the reduced capital budget and with the focus on near-term cash flow, exploration activity is being focused in the company's core regions, plus Colombia and Kurdistan. Common Share and Preferred Share Dividend Declaration The company has declared a quarterly dividend on the company's common shares of US$0.0675 per share. The dividend will be paid on March 29, 2013 to shareholders of record at the close of business on March 11, 2013. The company has also declared a quarterly dividend of C$0.2625 on its Cumulative Redeemable Rate Reset First Preferred Shares, Series 1. The dividend will be paid on April 1, 2013 to shareholders of record at the close of business on March 11, 2013. Talisman Energy Inc. is a global upstream oil and gas company, headquartered in Canada. Talisman has three main operating areas: the Americas (North America and Colombia), Southeast Asia and the North Sea, with an active exploration program across all three. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index. Talisman is listed on the Toronto and New York stock exchanges under the symbol TLM. Please visit our website at www.talisman-energy.com. For further information, please contact: Media and General Inquiries: Shareholder and Investor Inquiries: Phoebe Buckland LyleMcLeod Manager, External Communications
